DETAILED ACTION
No tice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A method of treating or preventing a neurodegenerative disease comprising administering an extract of Rhodiola rosea and an extract of Astragalus membranaceus simultaneously, separately, or spread over time to an individual in need thereof (claims 1-14); and
A method for elongating neurites of neurons comprising administering an extract of Rhodiola rosea and an extract of Astragalus membranaceus simultaneously, separately, or spread over time to an individual in need thereof (claims 15-22).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.

This application contains claims directed to more than one sub-species of the generic invention. These sub-species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A method of treating or preventing a neurodegenerative disease that is Alzheimer’s disease (claim 2); and
A method of treating or preventing a neurodegenerative disease that is Parkinson’s disease (claim 3).
Should Applicant elect the species of a method of treating or preventing a neurodegenerative disease, Applicant is required, in reply to this action, to further elect a single sub-species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of administering an extract of Rhodiola rosea and an extract of Astragalus membranaceus simultaneously, separately, or spread over time to an individual in need thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Olalde (US 2008/0081046 A1).  Olalde teaches administering extracts of Rhodiola rosea and Astragalus membranaceus to one in need thereof (title; abstract;  paras.0017, 0021; claims 4-6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/H. SARAH PARK/Primary Examiner, Art Unit 1615